 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1084 
In the House of Representatives, U. S.,

February 22, 2010
 
RESOLUTION 
 
 
 
That the House has heard with profound sorrow of the death of the Honorable John P. Murtha, a Representative from the Commonwealth of Pennsylvania. 
 
 
That the Clerk communicate these resolutions to the Senate and transmit a copy thereof to the family of the deceased. 
 
 
That when the House adjourns today, it adjourn as a further mark of respect to the memory of the deceased. 
 
Lorraine C. Miller,Clerk.
